DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

2.	This Office Action is in response to the communication filed on December 15, 2021.
3.	Claims 1-3, 5-7, 9-10, 12-14 and 16-20 have been amended.
4.	Claims 1-20 are currently pending and are considered below.

Claim Rejections - 35 USC § 103

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	Claims 1-4, 8-10, 12-14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over McGrath et al. (U.S. Pub. No. 2018/0290546) (hereinafter ‘McGrath’) in view of Walsh et al. (U.S. Patent No. 10,438,281) (hereinafter ‘Walsh’).

Claims 1, 13 and 20:  McGrath discloses a server, comprising:
a memory which stores registration information for a plurality of electric charging facility devices (see paragraphs 0002, 0021 and 0022); and
circuitry (see paragraphs 0021 and 0022) coupled to the memory, wherein the circuitry:
receives electric charging information recorded for a period of time, from each of the plurality of electric charging facility devices, McGrath teaches in FIG. 3A is a flow chart that illustrates an exemplary operation 200 of control system 60. The control system 60 may receive data 12 from multiple (or in some embodiments, all) buses 10 operating in a geographic area 100 and data 32 from multiple charging wherein the plurality of electric charging facility devices includes a first electric charging facility device and a second electric charging facility device, McGrath teaches receiving data from multiple charging stations in the geographic area (see at least paragraphs 0017, 0019, 0021 and 0030);
updates a number of the plurality of electric charging facility devices, registered with the server, based on the received electric charging information, McGrath teaches based on the received and stored data, the controls system may determine if the default charging scheme for a bus can be modified and may determine if an opportunity in reducing energy cost by modifying the charging scheme (see at least paragraphs 0024, 0026, 0030 and 0034 and see figure 2B), wherein the update comprises at least one of: 
addition of an additional electric charging facility device based on the received electric charging information of the first electric charging facility device that indicates a maximum amount of transferred electric charge among the plurality of electric charging facility devices, wherein a geographical location of the additional electric charging facility device corresponds to a geographical location of the first electric charging facility device, McGrath teaches based on the received and stored data, the controls system may determine if the default charging scheme for a bus can be modified and may determine if an opportunity in reducing energy cost by modifying the charging scheme (see at least paragraphs 0024, 0026, 0030 and 0034 and see figure 2B), or 
removal of the second electric charging facility device based on the received electric charging information of the second electric charging facility device that indicates that an amount of transferred electric charge of the second electric charging facility device is less than a threshold; and
transmits the electric charging information received from each of the plurality of electric charging facility devices to an electronic device associated with an energy regulatory authority based on the updated number of the plurality of electric charging facility devices registered with the server, McGrath teaches the authority 50 may operate a control system 60 that controls the charging of the buses 10 based upon the tariff schedule. FIG. 2A schematically illustrates the control system 60 that controls the charging of the electric buses 10 operating in geographic area 100. The control system 60 may be positioned at any location (or multiple locations) and include one or more computer systems (or connected electronic devices) networked together over a wired or wireless network. In some embodiments, control system 60 may reside in one or more computer servers in the offices of the authority 50. In some embodiments, the control system 60 may be located at a charging station 30 or at another remote site. The control system 60 may be configured to receive data from, among others, the buses 10, charging stations 30, the utility company 40, and the authority 50. The control system 60 may also be configured to store data, perform computations, and relay data and/or instructions to the buses 10 and the charging stations 30. The control system 60 may be configured to receive data wirelessly and/or over a wired network. The control system 60 may also include input devices (see at least paragraphs 0020, 0021, 0026 and 0034).
receives first credit information associated with each of the plurality of electric charging facility devices from the electronic device, wherein the first credit information is calculated based on the electric charging information; and transmits the received first credit information to each of the plurality of electric charging facility devices.
However, Walsh teaches receives first credit information associated with each of the plurality of electric charging facility devices from the electronic device, wherein the first credit information is calculated based on the electric charging information, Walsh teaches energy efficiency credits can be issued to participating entities at the end of a compliance time period, only to the extent that the participating entity has reduced its energy efficiency ratio beyond the requirements of its reduction schedule (see at least column 1 lines 16-30 and column 6 lines 2-6); and
transmits the received first credit information to each of the plurality of electric charging facility devices, Walsh teaches energy efficiency credits can be issued to participating entities at the end of a compliance time period, only to the extent that the participating entity has reduced its energy efficiency ratio beyond the requirements of its reduction schedule (see at least column 1 lines 16-30 and column 6 lines 2-6).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for McGrath to modify to include the teaching of Walsh in order to reduce greenhouse emission and incentivize energy users.

Claims 2 and 14:  McGrath in view of Walsh disclose the server and the method according to claims 1 and 13, and McGrath further teaches wherein the electric charging information includes at least one of: a renewable energy certificate (REC), a first amount of electric charge provided over the period of time, vehicle information, date-time information, identification information associated with a corresponding electric charging facility device of the plurality of electric charging facility devices, or location information associated with the corresponding electric charging facility device, McGrath teaches the utility company 40 may charge the authority 50 for the energy consumed in charging the buses 10 based on a prevailing tariff schedule. The tariff schedule documents the cost per unit of electricity (for example, $/kilo Watt) as a function of several factors. These factors may vary with the geographic area 100, and often includes variables such as the season, time of use, rate of energy consumption, total energy consumed, voltage, etc. (see at least paragraphs 0020, 0021 and 0026 and see figure 2B).

Claim 3:  McGrath in view of Walsh disclose the server according to claim 1, and Walsh further teaches wherein each of the plurality of electric charging facility devices receives a renewable energy certificate (REC) from an electric grid device based on a purchase of a second amount of electric charge, Walsh teaches energy efficiency credits can be issued prior to, during or after the subject compliance period. In an exemplary embodiment, the credits are issued prior to or during the compliance period free of charge to participating entities with reference to the reduction schedule based on a certain level of production.  The number of credits issued would be that amount necessary to achieve the reduction schedule at 55 an estimated level of production (see at least column 5-6 lines 49-6).  It would have been obvious to one of 

Claims 7 and 8:  McGrath in view of Walsh disclose the server according to claim 1, and Walsh further teaches wherein the first credit information associated with the first electric charging facility device is different from the first credit information associated with the second electric charging facility device, and wherein the first credit information is calculated based on a geo-location for each of the plurality of electric charging facility devices, Walsh teaches energy efficiency credits can be issued prior to, during or after the subject compliance period. In an exemplary embodiment, the credits are issued prior to or during the compliance period free of charge to participating entities with reference to the reduction schedule based on a certain level of production.  The number of credits issued would be that amount necessary to achieve the reduction schedule at 55 an estimated level of production  and further teaches the system and method includes having an administrator maintain a computerized database connected to a network, wherein the database includes accounts for each participating entity with information about that entity's energy efficiency ratio and underlying measures of energy use and production, increases and decreases in the measures of energy use and production, the number of energy efficiency credits held, and transactions related to energy efficiency credits (see at least column 5-6 lines 49-65).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for McGrath to modify to include the 

Claims 9 and 18:  McGrath in view of Walsh disclose the server and the method according to claims 1 and 13, and McGrath further teaches wherein the circuitry further:
extracts vehicle information from the received electric charging information recorded for the period of time, wherein extracted vehicle information indicates information associated with a vehicle; and transmits charging recommendation information to an electronic apparatus associated with the vehicle, McGrath teaches the utility company 40 may charge the authority 50 for the energy consumed in charging the buses 10 based on a prevailing tariff schedule. The tariff schedule documents the cost per unit of electricity (for example, $/kilo Watt) as a function of several factors. These factors may vary with the geographic area 100, and often includes variables such as the season, time of use, rate of energy consumption, total energy consumed, voltage, etc. (see at least paragraphs 0020, 0021, 0026 and 0034 and see figure 2B).

Claim 10:  McGrath in view of Walsh disclose the server according to claim 9, and McGrath further teaches wherein the charging recommendation information includes at least one: of charging discount information or fault information associated with the vehicle, McGrath teaches the utility company 40 may charge the authority 50 for the energy consumed in charging the buses 10 based on a prevailing tariff schedule. The tariff schedule documents the cost per unit of electricity (for 

Claims 12 and 19:  McGrath in view of Walsh disclose the server and the method according to claims 1 and 13, and McGrath further teaches wherein the circuitry further controls the memory to update the registration information based on the updated number of the plurality of electric charging facility devices, McGrath teaches the utility company 40 may charge the authority 50 for the energy consumed in charging the buses 10 based on a prevailing tariff schedule. The tariff schedule documents the cost per unit of electricity (for example, $/kilo Watt) as a function of several factors. These factors may vary with the geographic area 100, and often includes variables such as the season, time of use, rate of energy consumption, total energy consumed, voltage, etc. (see at least paragraphs 0024, 0026 and 0034 and see figure 2B).

9.	Claims 4-6, 11 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over McGrath et al. (U.S. Pub. No. 2018/0290546) (hereinafter ‘McGrath’) in view of Walsh et al. (U.S. Patent No. 10,438,281) (hereinafter ‘Walsh’) and further in view of Vaswani et al. (U.S. Pub. No. 2010/0235209) (hereinafter ‘Vaswani’).

Claims 4 and 15:  McGrath in view of Walsh disclose the server and the method according to claims 1 and 13, McGrath in view of Walsh do not teach wherein the receives a request from a communication device associated with a carbon generation authority, wherein the communication device is different from the electronic device associated with the energy regulatory authority; transmits the request received from the communication device to one of the plurality of electric charging facility devices; receives second credit information, different from the first credit information, from the one of the plurality of electric charging facility devices based on the transmitted request; and transmits the received second credit information to the communication device associated with the carbon generation authority.
	However, Vaswani teaches receives a request from a communication device associated with a carbon generation authority, wherein the communication device is different from the electronic device associated with the energy regulatory authority, Vaswani teaches a user/account holder who has a certified green generation method (wind, solar, hydro, etc.) receives carbon credits in its account for supplying power back to the grid (in addition to, or in place of, being paid for the power being supplied). The rate of carbon credits may be impacted by generation type (e.g. wind gets more than hydro), actual carbon offset (e.g. greater credits when displacing carbon intensive generation and lower credits/none when displacing clean generation), or other factors, such as per capita consumption, e.g. a credit for being off the grid and thereby reducing overall demand (see at least paragraphs 0006 and 0064);
transmits the request received from the communication device to one of the plurality of electric charging facility devices, Vaswani teaches calculation of carbon credits takes into account the power generated by the solar panels, the party 
receives second credit information, different from the first credit information, from the one of the plurality of electric charging facility devices based on the transmitted request, Vaswani teaches calculation of carbon credits takes into account the power generated by the solar panels, the party which financed the solar panels, and the utility which purchased power from the solar panels. In January, calculation of the carbon credits yielded 80 credits used by the homeowner. Also, the homeowner received 65 credits from the solar panel generation, yielding a net consumption/use of only 15 carbon credits. The utility and the bank both receive carbon 
transmits the received second credit information to the communication device associated with the carbon generation authority, Vaswani teaches calculation of carbon credits takes into account the power generated by the solar panels, the party which financed the solar panels, and the utility which purchased power from the solar panels. In January, calculation of the carbon credits yielded 80 credits used by the homeowner. Also, the homeowner received 65 credits from the solar panel generation, yielding a net consumption/use of only 15 carbon credits. The utility and the bank both receive carbon credits based on the avoided carbon release by generating with the solar panel. The Bank and the Utility each receive 5 credits based on the avoided carbon generation. In July, when the home provided power to the grid rather than taking power from the grid, the homeowner received a net of 15 credits. The bank and the utility also received carbon credits in July from the generation by the 

Claims 5 and 16:  McGrath in view of Walsh and further in view of Vaswani disclose the server and the method according to claims 4 and 15, Vaswani further teaches wherein the circuitry further: receives monetary information from the communication device, associated with the carbon generation authority, based on the transmitted second credit information; and transmits the received monetary information to the one of the plurality of electric charging facility devices.  However, Vaswani teaches the homeowner is using more than the allocated carbon credits in connection with the home serviced by utility A while the homeowner is using fewer than its allocated carbon credits in connection with the home serviced by utility B. Accordingly, the homeowner would like to use some of the unused credits associated with utility B in connection with utility A. While this is not directly possible, the homeowner could trade B region credits with a party seeking B region credits in exchange for A region credits, or 

Claims 6 and 17:  McGrath in view of Walsh and further in view of Vaswani disclose the server and the method according to claims 5 and 16, Vaswani further teaches wherein the circuitry further: distributes the received monetary information among the plurality of electric charging facility devices, an electric grid device, the energy regulatory authority, and the server; and transmits the distributed monetary information to the plurality of electric charging facility devices, the electronic device associated with the energy regulatory authority, and the electric grid device.  However, Vaswani teaches wherein the circuitry further: distributes the received monetary information among the one of the plurality of electric charging facility devices, an electric grid device, the energy regulatory authority, and the server, Vaswani teaches the homeowner is using more than the allocated carbon credits in connection with the home serviced by utility A while the homeowner is using fewer than its allocated carbon credits in connection with the home serviced by utility B. transmits the distributed monetary information to the one of the plurality of electric charging facility devices, the electronic device associated with the energy regulatory authority, and the electric grid device, Vaswani teaches a homeowner has a display 540 in the home as shown in FIG. 5-B. The display displays carbon impact information 502, rate of carbon credit use (or generation, as in the case with green generation) 503, carbon credit account balance 504, estimate of the time remaining at current (or historical, or estimated) carbon use before the carbon credit account balance is empty (or reaches a threshold) 505, estimate of whether the carbon usage is above or below a given rate of usage (such as the number of carbon credits per day, etc.) 506, cost of carbon credits 507, generation source information 508, cost of carbon credits 511, and cost of electricity 514. The rate of carbon use displayed may be the rate of carbon use by the heating system controlled 

Claim 11:  McGrath in view of Walsh disclose the server according to claim 1, McGrath in view of Walsh do not teach wherein the first credit information is associated with a low-carbon fuel standard (LCFS).  However, Vaswani teaches calculation of carbon credits takes into account the power generated by the solar panels, the party which financed the solar panels, and the utility which purchased power from the solar panels. In January, calculation of the carbon credits yielded 80 credits used by the homeowner. Also, the homeowner received 65 credits from the solar panel generation, yielding a net consumption/use of only 15 carbon credits. The utility and the bank both receive carbon credits based on the avoided carbon release by generating with the solar panel. The Bank and the Utility each receive 5 credits based on the avoided carbon generation. In 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for McGrath and Walsh to modify to include the teaching of Vaswani in order to control the operation of devices that consume electric energy and notify consumers when information crosses threshold value.

Response to Arguments

10.	Applicant’s arguments, filed on 12/15/2021, with respect to the rejection of claims 1-20 under 35 U.S.C. 101 have been fully considered and are persuasive.  The rejection of  claims 1-20 under 35 U.S.C. 101 has been withdrawn.  The claims as amended recite the combination of additional elements of storing registration information for a plurality of electric charging facility devices; receiving electric charging information recorded for a period of time, from each of the plurality of electric charging facility devices, wherein the plurality of electric charging facility devices includes a first electric 

11.	Applicant's arguments filed 12/15/2021 have been fully considered but they are not persuasive. See new rejection above.

Conclusion

12.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a)	Logvinov (U.S. Pub. No. 2019/0130451) talks about delivering a targeted advertisement, provided over a communication network, at an EV charging apparatus 
b)	Palanchian (U.S. Pub. No. 2018/0232811) talks about a renewable energy trust management for funding a renewable energy trust for construction of renewable energy sources coupled to a power grid is disclosed. The system includes a trust management computer and at least one trust management module stored in memory and executable by a processor to facilitate the deposit of funds received from users of energy by directing data over a communications network operably coupled to the trust management computer. The data represents payments to the trust from at least one of renewable energy credits (RECs), REC-related product sales, direct contributions, and donations. The RECs are provided to consumers of energy connected to the grid, from a power generation system in proportion to the amount of energy respectively consumed from the power generation system. The RECs enable the construction of a portion of a renewable energy source in response to determining, by the trust management computer, a funding level of the renewable energy trust, a portion of which is funded by the RECs, where the renewable energy source is connected to the grid to provide clean energy to consumers of energy.
c)	Miftakhov et al. (U.S. Pub. No. 2016/0236585) talks about at least one vehicle charging station intermittently connectable to the vehicle; a control server comprising at least one processing unit and a memory; and a computerized information system comprising a display unit displaying a user interface and a user input unit, the computerized information system being communicatively connected to the control server via a data network, wherein the user interface comprises a charging priority selection portion for receiving, via the user input unit, a plurality of charging priorities from an operator of the vehicle, wherein the computerized information system transmits the received plurality of charging priorities to the control server and wherein the control server controls the at least one vehicle charging station based on the transmitted plurality of charging priorities.

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARILYN G MACASIANO whose telephone number is (571)270-5205. The examiner can normally be reached Monday-Thursday 7:30am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571)272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARILYN G MACASIANO/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        03/08/2022